 

EXHIBIT 10.63

 

WARRANT EXCHANGE AGREEMENT

 

This Warrant Exchange Agreement (“Agreement”), dated as of August 1, 2014
(“Effective Date”), is entered into by and between Axion Power International,
Inc., a Delaware corporation (the “Company”), and Capital Ventures International
(“Investor”). The parties agree as follows:

 

RECITALS

 

A. Investor holds warrants (each a “Warrant” and collectively, the “Warrants”)
to purchase shares of the Company’s common stock (“Common Stock”) that are
listed on Exhibit A hereto. Such Warrants were originally issued pursuant to a
Securities Purchase Agreement, dated May 7, 2013. All terms used and not defined
herein are used as defined in the Securities Purchase Agreement.

 

B. The parties understand that the number of shares issuable hereunder reflects
consummation of a proposed 50 for 1 reverse stock split of the Common Stock
(“Reverse Split”), which shall occur subsequent to the date of this Agreement.
All numbers in this Agreement are pre- Reverse Split and will be adjusted
accordingly.

 

C.                The Company and the Investor desire to enter into this
Agreement, pursuant to which, the Company and the Investor shall exchange the
Warrant for the number of shares of Common Stock listed in the last column of
the table on Exhibit A, which number reflects the proposed Reverse Split (at a
ratio of 1.7 shares of Common Stock for each Warrant so that, by way of example,
if the Investor holds 10 Warrants, it would receive 17 shares of Common Stock)
(the “Shares”).

 

D. The exchange of the Warrant for the Shares is being made in reliance upon the
exemption from registration provided by Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”).

  

AGREEMENT

 

In consideration of the above recitals and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

 

1.                   Exchange of Warrants.

 

(a)                 Exchange of Warrants.  On the terms and subject to the
conditions set forth herein, as of the date hereof (the “Closing Date”), the
Investor hereby sells, assigns, delivers and transfers to the Company all of its
right, title and interest in and to the Warrant in exchange for the Shares.  It
is expressly understood and agreed that the exchange of the Warrants for the
Shares to be issued by the Company simultaneously therewith is being undertaken
pursuant to Section 3(a)(9) of the Securities Act. For the purposes of Rule 144
of the Securities Act, the Company acknowledges and agrees that the holding
period of the Warrants (which commenced on May 7, 2013) may be tacked onto the
holding period of the Shares, and the Company agrees not to take a position
contrary thereto or inconsistent therewith. The Company shall take all actions,
including, without limitation, the issuance by its legal counsel of any
necessary legal opinions, necessary to issue the Shares without restriction and
not containing any restrictive or other legend without the need for any action
by the Investor, other than provision of a standard Seller’s and/or Broker’s
representation letter consistent with a transaction of this nature. The issuance
of the Shares is in full satisfaction of the Company’s obligations to Investor
under prior agreements, and all obligations are limited to those set forth in
this Agreement.

 



 

 

 

(b)                 Delivery of Warrants. The Investor shall deliver the Warrant
to the address specified by the Company within ten (10) days after the date
hereof, and the Warrants shall be deemed null and void ab initio upon delivery
of the Shares under subparagraph (c) below.

 



(c)                 Delivery of Shares. On the date hereof, the Company shall
credit the number of Shares to the balance account specified in writing by the
Investor with The Depository Trust Company through its Deposit/Withdrawal at
Custodian system. It is expressly understood and agreed that the Warrants shall
be cancelled by the Company following the Company’s delivery of the Shares to
the Investor in accordance with this Section 1(c).



 

(d)                 Restrictions on Transfer of the Shares. Investor shall not
sell, pledge (other than in connection with a margin account), assign or
otherwise transfer the Shares except as follows:

 

(i) Until the three month anniversary of the date hereof, Investor may sell,
pledge, assign or otherwise transfer up to 10% of the number of Shares issued
hereunder; and it may not sell, pledge, assign or otherwise transfer the
remaining 90% of the number of Shares issued hereunder, except as provided under
Section 1(d)(iv) below.

 

(ii) From the first day after the three month anniversary of the date hereof
through the six month anniversary of the date hereof, Investor may sell, pledge,
assign or otherwise transfer up to an additional 25% of the number of Shares
issued hereunder (up to an aggregate of 35% inclusive of the 10% set forth in
(i) above), except as provided under Section 1(d)(iv) below.

 

(iii) Until the six month anniversary of the date hereof, Investor may not,
together with any person acting on behalf of or pursuant to any understanding
with such Investor, sell shares of Common Stock of the Company received by such
Investor pursuant to this Agreement during any Trading Day in an amount, in the
aggregate, exceeding 15% of the composite aggregate share trading volume of the
Common Stock measured at the time of each sale of securities during such Trading
Day as reported on Bloomberg.

 

(iv) Notwithstanding anything to the contrary set forth herein, the Investor may
sell Shares in excess of those permitted under subparagraphs (i), (ii) and (iii)
above on any Trading Day on which the VWAP for the Company’s Common Stock for
the preceding Trading Day is at least $0.19 pre- Reverse Split (or $9.50
post-Reverse Split) or less than $0.02 pre-Reverse Split (or $1.00 post-Reverse
Split).

 

(v) The Company shall have the right to request electronic records from Investor
relating to its trading of the Shares to ensure compliance with this paragraph
1(d), which shall be delivered within two business days of the date of each such
request.

 

2.                   Representations and Warranties of the Company. The Company
represents and warrants to Investor as of the date hereof as follows:

 

(a)    Authority. The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby (i) are
within the power of the Company and (ii) have been duly authorized by all
necessary actions on the part of the Company.

 

(b)    Issuance of Shares.  The Shares are duly authorized and, when issued in
accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens imposed by the Company
other than restrictions on transfer provided for herein. The offer and issuance
of the Shares is exempt from registration under the Securities Act pursuant to
the exemption provided by Section 3(a)(9) thereof.

 



 

 

 

(c)    Enforceability.  This Agreement has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity.

 

(d) Non-Contravention. The authorization, execution and delivery by the Company
of this Agreement and the performance and consummation of the transactions
contemplated thereby do not and will not (i) violate the Company’s Articles of
Incorporation or Bylaws or any material judgment, order, writ, decree, statute,
rule or regulation applicable to the Company; or (ii) violate any provision of
any material agreement to which the Company is a party or by which it is bound.

 

(e)     Public Filings. The Company is current in its filings of all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). To the Company’s actual knowledge, upon
issuance, the Shares are eligible for sale by the Investors to the public
without registration under the Securities Act.

 

(f)      Information. The Company confirms that neither it nor to its knowledge
any other Person acting on its behalf has provided the Investor or any of its
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, non-public information concerning the Company
or any of its subsidiaries, other than the existence of the transactions
contemplated by this Agreement. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

3.                   Representations and Warranties of Investor. Investor
represents and warrants to the Company as of the date hereof as follows:

 

(a)    Warrants.  The aggregate number of shares currently underlying the
Warrants as of the date hereof is described accurately on Exhibit A.

 

(b)    Authority.  Investor has full right, power and authority to enter into
this Agreement, to consummate the transactions contemplated hereby and to
perform his obligations hereunder.

 

(c)    Enforceability.  This Agreement has been duly executed and delivered by
Investor and is a valid and binding agreement, enforceable against Investor in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.

 

(d)    Information on Company.   Investor has been furnished with information
regarding the business, operations and financial condition of the Company,
including without limitation, the Company’s most recent Form 10-K filed with the
Commission before entering into this Agreement, all Forms 10-Q and 8-K filed
subsequent to such Form 10-K, all exhibits filed with such Forms 10-K, 10-Q
and/or 8-K, and all filings made with the Commission available at the EDGAR
website.  In addition, Investor has received such other information concerning
the Company’s operations, financial condition and other matters as Investor has
requested in writing, and considered all factors Investor deems material in
deciding on the advisability of entering into the transactions contemplated
hereby.

 

(e)    Accredited Investor.  Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.  Investor is
experienced in investments and business matters and, with its representatives,
has such knowledge and experience in financial, tax and other business matters
as to enable Investor to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed transactions contemplated hereby.

 



 

 

 

(f)    Purchase for Own Account.  The Shares will be acquired by Investor for
investment for Investor's own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof within the meaning of the
Securities Act, except pursuant to resales registered or exempt under the
Securities Act.

  

(g)    Pre-Existing Relationship.  Investor has a pre-existing personal or
business relationship with the Company and/or one or more of its officers or
directors.

 

(h)    Restricted Securities; No Market.  Investor understands that the Shares
constitute “restricted securities” under the Securities Act and Rule 144
promulgated thereunder, and that such securities may be resold without
registration under the Securities Act only in certain limited circumstances.  In
this connection, Investor is familiar with Rule 144 and understands the resale
limitations imposed thereby and by the Securities Act.

 

(i)    Ownership of Securities.  Investor owns and has valid title to the
Warrants referenced on Exhibit A, free and clear of all liens.  Investor has not
sold, assigned or otherwise transferred to any third party any of the Investor's
right, title or interest in or to any of such Warrants, and the Investor has not
agreed to do the same.

 

(j)    No Tax or Legal Advice.  Investor understands that nothing in this
Agreement, any other agreement or any other materials presented to Investor in
connection with the transactions contemplated hereby constitutes legal, tax or
investment advice.  Investor has consulted such legal, tax and investment
advisors as Investor, in Investor’s sole discretion, has deemed necessary or
appropriate in connection with its decision to enter into this Agreement.

 

5.                    Covenants.

 

(a)                 Disclosure of Transactions and Other Material Information.
The Company shall, on or before 8:30 a.m., New York City Time, on the first
Business Day after the date of this Agreement, publicly issue a Current Report
on Form 8-K disclosing all material terms of the transactions contemplated
hereby. From and after the issuance of the Form 8-K, the Investor shall not be
in possession of any material, nonpublic information received from the Company,
any of its Subsidiaries or any of its respective officers, directors, employees
or agents, that is not disclosed in the Form 8-K. In addition, effective upon
the issuance of the Form 8-K, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, whether written
or oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate. The
Company shall not, and shall cause each of its Subsidiaries and each of their
respective officers, directors, employees and agents, not to, provide the
Investor with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express written
consent of the Investor. To the extent that the Company delivers any material,
non-public information to the Investor without the Investor's consent, the
Company hereby covenants and agrees that the Investor shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information. The Company shall not disclose the name of the
Investor in any filing, announcement, release or otherwise, unless such
disclosure is required by law or regulation, except this initial Form 8-K and
any further disclosure in any Securities Act and Exchange Act filings covering
the same subject matter.

 

(b)                 Current public information. Until the date on which the
Investor shall have sold all of the Shares (the “Reporting Period”), the Company
shall timely file all reports required to be filed with the SEC pursuant to the
Exchange Act, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would no longer require or otherwise permit
such termination. A failure to timely file a Form 8-K, other than the 8-K
referenced in paragraph 5(a), shall not be considered a breach of this covenant.

 



 

 

 



(c)                 Current Public Information Failure. If during the Reporting
Period the Company fails to file with the SEC any required reports under Section
13 or 15(d) of the Exchange Act such that it is not in compliance with Rule
144(c)(1) (or Rule 144(i)(2), if applicable) (a “Current Public Information
Failure”) as a result of which the Investor is unable to sell all of the Shares
without restriction under Rule 144, then, as partial relief for the damages to
the Investor by reason of any such delay in, or reduction of, its ability to
sell Shares (which remedy shall not be exclusive of any other remedies available
at law or in equity), the Company shall pay to the Investor (by wire transfer of
immediately available funds to an account specified in writing by the Investor)
an amount in cash equal to 1.0% of the number of unsold Shares which the
Investor would then be contractually entitled to sell during the period of
Current Public Information Failure, multiplied by the VWAP of the Common Stock
on the date hereof immediately prior to execution of this Agreement on (i) the
date of each Current Public Information Failure and (ii) every thirty (30) day
anniversary of such Current Public Information Failure until the earlier of (1)
the date such Current Public Information Failure is cured and (2) such time that
such public information is no longer required pursuant to Rule 144 (in each
case, pro rated for periods totaling less than thirty (30) days). The payments
to which the Investor shall be entitled pursuant to this Section 16(b) are
referred to herein as “Current Public Information Failure Payments.”  Following
the initial Current Public Information Failure Payment for a particular failure
(which shall be paid on the date of such failure as set forth above), without
limiting the foregoing, if a failure giving rise to Current Public Information
Failure Payments is cured prior to any thirty (30) day anniversary of such
failure, then such Current Public Information Failure Payment shall be made on
the third (3rd) Business Day after such cure. In the event the Company fails to
make Current Public Information Failure Payments in a timely manner in
accordance with the foregoing, such Current Public Information Failure Payments
shall bear interest at the rate of 1.0% per month (prorated for partial months)
until paid in full.

 

(d)                 Terms. The Company represents, warrants and covenants that
the Company has not entered into, and will not, directly or indirectly, enter
into (or provide, grant or enter into any waiver, amendment, termination or the
like with respect to), any agreement, understanding, instrument or the like
with, or for the benefit of, any holder of any of the other Warrants issued
pursuant to the Securities Purchase Agreement (each an “Other Investor”) or any
of their respective affiliates with or that results in any terms and/or
conditions which are more favorable to any such Person than the terms and
conditions provided to, or for the benefit of, the Investor. To the extent the
Company enters into (or provides, grants or enters into any waiver, amendment,
termination or the like with respect to) any, direct or indirect, agreement,
understanding, instrument or the like with, or for the benefit of, any Other
Investor or any of their respective affiliates that contains or results in any
terms and/or conditions which are more favorable to any such Person than the
terms and/or conditions provided to, or for the benefit of, the Investor, then
the Investor, at its option, shall be entitled to the benefit of such more
favorable terms and/or conditions (as the case may be) and this Agreement shall
be automatically amended to reflect such more favorable terms or conditions (as
the case may be).

 

6. Miscellaneous.

  

(a)     Waivers and Amendments.  Except as expressly provided otherwise herein,
this Agreement may not be amended, waived, discharged or terminated other than
by a written instrument referencing this Agreement and signed by the Company and
Investor.

 

(b)    Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflicts of law
provisions of the State of New York or of any other state.

 

(c)    Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

(d)    Successors and Assigns. The rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 



 

 

 

(e)    Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investor.

 

(f)    Entire Agreement. This Agreement constitutes and contains the entire
agreement among the Company and Investor regarding the subject matter hereof and
supersedes any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.

 

(g)    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party as follows:  (i) if to Investor, at Investor’s
address or facsimile number set forth on Exhibit B, or at such other address as
Investor shall have furnished the Company in writing, or (ii) if to the Company,
at 3601 Clover Lane, New Castle, PA, 16105, facsimile: (724) 654-1781, Attn: 
Chief Executive Officer, or at such other address or facsimile number as the
Company shall have furnished to the Investor in writing.  All such notices and
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

(h)    Separability of Agreements; Severability of this Agreement. If any
provision of this Agreement shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

(i)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same agreement.  Electronic copies of signed signature pages will
be deemed binding originals.

 

[Signature Page Follows]

 

 

 

 

The parties have caused this Warrant Exchange Agreement to be duly executed and
delivered as of the date and year first written above.

 

  COMPANY:       AXION POWER INTERNATIONAL, INC.   a Delaware corporation      
By:   /s/ David DiGiacinto     David DiGiacintoCEO

 

INVESTOR:           Name and Title  

 

[Signature Page for Warrant Exchange Agreement]

 

 

 

 

EXHIBIT A

 

SHARES ISSUABLE



The table below sets forth (i) the number of shares of Common Stock underlying
the Warrants held by Investor as of the Agreement Date, (ii) the number of
Shares that would have been issued to Investor pursuant to this Agreement if the
Reverse Split was not completed and (iii) the number of Shares that will be
issued to Investor pursuant to this Agreement, assuming completion of the
Reverse Split.

 

Investor

Date Warrant

Initially Issued

Shares

Currently

Underlying

Warrants

Shares Issuable

Without

Reverse Stock

Split

Shares

Issuable After Reverse Stock

Split

Total        

  

 

 

 

EXHIBIT B

 

ADDRESSES FOR NOTICE

 

INVESTOR ADDRESS FOR NOTICE        

 



 

 